Citation Nr: 1738044	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to increases in the (30 percent prior to October 31, 2013, and 70 percent from that date) "staged" ratings assigned for adjustment disorder with depressed mood.  

3.  Entitlement to increases in the (0 percent prior to September 27, 2013, and 30 percent from that date) "staged" ratings assigned for migraine headaches.  

4.  Entitlement to increases in the (10 percent prior to September 27, 2013, and 20 percent from that date) "staged" ratings assigned for post-operative right shoulder bursitis with scarring.  

5.  Entitlement to a rating in excess of 10 percent for a lumbar spine strain.

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2005 to November 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Seattle, Washington Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the New York, New York RO.  At his request the Veteran was scheduled for a videoconference hearing in June 2016; he canceled the hearing request.

[The Veteran had also appealed a denial of service connection for a left knee strain.  A November 2013 rating decision granted service connection, effective November 4, 2009.  Accordingly, that matter is resolved, and no longer on appeal.]  


FINDING OF FACT

In a written statement received in August 2017, prior to the promulgation of a Board decision in the matters, the Veteran requested withdrawal of his appeals seeking service connection for bilateral pes planus and increased ratings for adjustment disorder with depressed mood, migraine headaches, post-operative right shoulder bursitis with scarring, lumbar spine strain and bilateral hearing loss; there are no questions of fact or law remaining for the Board to consider in those matters.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claims seeking service connection for bilateral pes planus and increased ratings for adjustment disorder with depressed mood, migraine headaches, post-operative right shoulder bursitis with scarring, lumbar spine strain and bilateral hearing loss; the Board has no further jurisdiction to consider an appeal in those matters.  38 U.S.C.A. §§ 7104 , 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511 (a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record during a hearing.  C.F.R. § 20.204 .

In an August 2017 statement, the Veteran expressed his intent to withdraw his appeals seeking service connection service connection for bilateral pes planus and  increased ratings for adjustment disorder with depressed mood, migraine headaches, post-operative right shoulder bursitis with scarring, lumbar spine strain and bilateral hearing loss.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.






ORDER

The appeals seeking service connection for bilateral pes planus and increased ratings for adjustment disorder with depressed mood, migraine headaches, post-operative right shoulder bursitis with scarring, lumbar spine strain and bilateral hearing loss are dismissed. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


